Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach a multifunctional particle comprising at least one of a
 silane coupling agent chemically bonded to the exposed silanol surface groups of an intermediary particle wherein the intermediary particle comprises a silica particle being milled and comprising diatomaceous earth, fused silica or a rice husk ash particle, a hydrophobic silane is bonded to a percentage of the surface are of the intermediary particle which has been rinsed prior to chemically bonding with the silane coupling agent such that the surface of the silica particle of the intermediary particle is substantially impurity and free of any non-attached hydrophobic silane and e and
a hydrophobic silane chemically bonded to a percentage of the surface area of the intermediary particle and silane coupling agent chemically bonded to the exposed silanol surface groups of the silica particle of the intermediary particle wherein the intermediary particle comprises a silica particle being milled and comprising diatomaceous earth, fused silica or a rice husk ash particle, wherein the intermediary particles has been rinsed prior bonding with the hydrophobic silane such that the surface of the silica particles of the intermediary particle is impurity free and is substantially free of any non-attached silane coupling agent.

The prior art does not teach the use of an intermediary particle that is solvent rinsed substantially impurity free and free of non-attached silane (hydrophobic or functional) prior to reacting with the other silane material, thereby creating a structure that is not disclosed in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Rejoinder
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-15 and17-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/28/2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.